ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                )
                                           )
Northrop Grumman Corporation               ) ASBCA No. 60191
                                           )
Under Contract No. F33657-01-C-4600 et al. )

APPEARANCES FOR THE APPELLANT:                   Stephen J. McBrady, Esq.
                                                 Charles Baek, Esq.
                                                 Skye Mathieson, Esq.
                                                  Crowell & Moring
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Arthur M. Taylor, Esq.
                                                  DCMA Chief Trial Attorney
                                                 Debra E. Berg, Esq.
                                                  Trial Attorney
                                                  Defense Contract Management Agency
                                                  Chantilly, VA

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 13, 2022



                                           STEPHANIE CATES-HARMAN
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60191, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board’s Charter.

       Dated: October 14, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2